      Case 1:21-cv-00473-ERK-PK Document 16 Filed 07/30/21 Page 1 of 1 PageID #: 84




            125 High Street
            Oliver Street Tower, 5 th Floor
            Boston, MA 02110
            Tel. 617-357-5200
            www.wagnerlawgroup.com

                                                            July 30, 2021


      Douglas C. Palmer
      Clerk of Court, EDNY
      225 Cadman Plaza East
      Brooklyn, NY 11201


               RE: Johnna Ayres v. Robert Shiver et al.,
                   Docket N0. 21-cv-00473 (ERK)(PK)

      Dear Mr. Palmer:

              I am writing to formally notify the Eastern District Court of New York of our Firm’s
      change of address. Please be advised that The Wagner Law Group’s Boston office has moved as
      of July 17, 2021. Our new address is:

                                   The Wagner Law Group
                                   125 High Street
                                   Oliver Street Tower, 5th Floor
                                   Boston, MA 02110

               Our phone and fax numbers remain the same.

             Please do not hesitate to reach out to me if you have any questions or if there is any other
      information I can provide

               Thank you.
                                                            Sincerely yours,




                                                            David G. Gabor



      DGG/smc


    {99933/A0622672.1}

Boynton Beach, FL  Chicago  Cerritos, CA Lincoln, MA  New York  St. Louis San Diego  San Francisco  Tampa 
Washington, DC
